third party communication date of communication month dd yyyy cca_2015040112064001 id uilc number release date from sent wednesday april pm to cc bcc subject re another quick inquiry the following statement is incorrect the general_partner of flp1 has been the member-manager of the taxpayer-partnership trough his interest in flp1 the definition of member-manager under sec_301_6231_a_7_-2 encompasses only the owners under state law and not the owners of the member so only flp1 is the member so flp1 if it is also a manager under state law can be designated as the tmp as a member-manager of the tefra partnership as a practical matter only a state law officer manager can sign documents for flp1 but this does not make that manager the tmp or the member-manager of the tefra partnership who can be designated as tmp if the designation clearly designates flp1 as the tmp then it is the tmp if its manager is set forth only as a person authorized to act for the tmp under state law then this should not invalidate the designation of flp1 as the tmp
